Order entered December 4, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01379-CV

                       AUTOBUSES EJECUTIVOS, LLC AND
                     OMNIBUS MEXICANOS, SA DE CV, Petitioners

                                              V.

            AGUSTINA CUEVAS, INDIVIDUALLY AND AS NEXT FRIEND
            OF G.C., A MINOR; AND MONICA CUEVAS, INDIVIDUALLY;
                MARIA ROSALINA PEREZ, INDIVIDUALLY AND AS
             NEXT FRIEND OF C.P., JR. AND A.P., MINORS, Respondents

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-07459

                                          ORDER
       Based on our opinion of today’s date, we DENY petitioners’ petition for permissive

appeal and motion to stay. We ORDER that petitioners bear the costs of this appeal.


                                                     /s/   MICHAEL J. O'NEILL
                                                           JUSTICE